OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question answered in the affirmative. The motion of defendants-appellants, insofar as it sought to dismiss plaintiff’s third and fourth causes of action and so much of the seventh cause of action as is based on breach of J.R Morgan Mortgage Acquisition Corporation’s warranties, was properly denied.
Concur: Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia.